 



Exhibit 10.2

 

  Grant No.:  

 

SB ONE BANCORP

2019 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT
COVER SHEET

 

SB One Bancorp, a New Jersey corporation (the “Company”), hereby grants (the
“Grant”) shares of its common stock, no par value per share (the “Stock”), to
the Grantee named below, subject to the vesting and other conditions set forth
below. Additional terms and conditions of the Grant are set forth in this cover
sheet and in the attached Restricted Stock Agreement (collectively, the
“Agreement”) and in the Company’s 2019 Equity Incentive Plan (as amended from
time to time, the “Plan”).

 

Grantee’s Name:     Grant Date:     Number of Shares of Stock Covered by the
Grant:     Purchase Price per Share of Stock:   $ Vesting Start Date:    
Vesting Schedule:    

 

By your signature below, you agree to all of the terms and conditions described
in the Agreement and in the Plan. You acknowledge that you have carefully
reviewed the Plan and agree that the Plan will control in the event any
provision of this Agreement should appear to be inconsistent with the Plan.

 

Grantee:     Date:       (Signature)                     Company:     Date:    
  (Signature)                     Name:           Title:          

 

Attachment

 

This is not a share certificate or a negotiable instrument.

 



  

 

 

SB ONE BANCORP

2019 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Restricted Stock   This Grant is an award of Stock in the number of shares set
forth on the cover sheet of this Agreement, at the purchase price set forth on
the cover sheet of this Agreement, and subject to the vesting and other
conditions set forth in this Agreement and in the Plan (the “Restricted
Stock”).  The purchase price, if any, is deemed paid by your prior services to
the Company and its Affiliates.          Nontransferability   To the extent not
yet vested, your shares of Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered, whether by
operation of law or otherwise, nor may the shares of Restricted Stock be made
subject to execution, attachment, or similar process.  If you attempt to do any
of these things, you will immediately and automatically forfeit your shares of
Restricted Stock.       Vesting  

The Company will issue your Restricted Stock in your name as of the Grant Date
set forth on the cover sheet of this Agreement.

 

Your Restricted Stock will vest in accordance with the vesting schedule shown on
the cover sheet, so long as you continue in Service on each applicable vesting
date set forth on the cover sheet (each vesting date, a “Vesting Date”).
Fractional shares shall be rounded to the nearest whole share but, if
applicable, shall be rounded up or down on the last applicable Vesting Date so
that you are eligible to vest in the total number of shares of Stock covered by
the Grant; provided, you may not vest in more than the number of shares of Stock
covered by the Grant, as set forth on the cover sheet of this Agreement.

      Trading Restrictions   If you are subject to any Company “blackout” policy
or other trading restriction imposed by the Company (a “Restricted Period”) on
an applicable Vesting Date, any vesting scheduled to occur on such date shall
occur instead on the first subsequent date on which you are not subject to any
such policy or restriction.  For purposes of this provision, you acknowledge
that you may be subject to a Restricted Period for any reason that the Company
determines appropriate, including Restricted Periods generally applicable to
employees or groups of employees or Restricted Periods applicable to you during
an investigation of allegations of misconduct by you.      

Forfeiture of Unvested Stock

 

 

  Unless the termination of your Service triggers accelerated vesting or other
treatment of your Grant pursuant to the terms of this Agreement, the Plan, or
any other written agreement between the Company or Affiliate and you, in the
event that your Service terminates for any reason, you will forfeit to the
Company all of the shares of Restricted Stock subject to this Grant that have
not yet vested or with respect to which all applicable restrictions and
conditions have not lapsed.  

 

  

 

 

 

Leaves of Absence  

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company or an
Affiliate in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating ninety (90) days after you
went on employee leave, unless your right to return to active work is guaranteed
by law or by a contract. Your Service terminates in any event when the approved
leave ends unless you immediately return to active employee work.



          The Company determines, in its sole discretion, which leaves count for
this purpose and when your Service terminates for all purposes under the Plan.  
    Issuance  

The issuance of the shares of Restricted Stock and shares of Stock under this
Grant will be evidenced in such a manner as the Company, in its discretion, will
deem appropriate, including, without limitation, book-entry or direct
registration (including transaction advices) or the issuance of one or more
share certificates. As your interest in the Restricted Stock vests, the
recordation of the number of shares of Restricted Stock and shares of Stock
attributable to you will be appropriately modified.

 

If and to the extent that the shares of Restricted Stock are represented by
share certificates rather than book entry, all certificates representing the
shares of Restricted Stock issued under this Agreement shall, where applicable,
have endorsed appropriate legends.



      Withholding Taxes  

You agree, as a condition of this Grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends on or the vesting of shares of Restricted Stock or
otherwise relating to this Grant. In the event that the Company or any Affiliate
determines that any federal, state, local, or foreign tax or withholding payment
is required relating to this Grant, the Company or any Affiliate will have the
right to require such payments from you or withhold such amounts from other
payments due to you from the Company or any Affiliate. To satisfy this
withholding obligation, the Company may provide you with the opportunity, in its
discretion, to have the Company withhold shares of Stock otherwise issuable to
you or by delivering to the Company shares of Stock already owned by you. If the
Company provides you with the foregoing opportunity and you fail to make an
election to do either, the Company may determine what method to use, including
by withholding shares of Stock otherwise issuable to you. The shares of Stock so
delivered or withheld must have an aggregate Fair Market Value equal to the
withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.



 

  

 

 

Section 83(b)

Election

 

Under Section 83 of the Code, the difference between the purchase price paid for
the shares of Stock and their Fair Market Value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Stock described above. You may elect to be taxed at
the time the shares of Restricted Stock are acquired, rather than when such
shares cease to be subject to such forfeiture restrictions, by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Grant Date. You will have to make a tax
payment to the extent the purchase price is less than the Fair Market Value of
the shares on the Grant Date. No tax payment will have to be made to the extent
the purchase price is at least equal to the Fair Market Value of the shares on
the Grant Date. The form for making this election is attached as Exhibit A
hereto. Failure to make this filing within the thirty (30)-day period will
result in the recognition of ordinary income by you (in the event the Fair
Market Value of the shares as of the Vesting Date exceeds the purchase price) as
the forfeiture restrictions lapse.

 

YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.



      Retention Rights   This Agreement and the Grant do not give you the right
to be retained or employed by the Company or any Affiliate in any
capacity.  Unless otherwise specified in an employment or other written
agreement between the Company or any Affiliate and you, the Company and any
Affiliate reserve the right to terminate your Service at any time and for any
reason.       Stockholder Rights  

You have the right to vote the shares of Restricted Stock and to receive any
dividends declared or paid with respect to such shares of Restricted Stock. Any
distributions you receive as a result of any stock split, stock dividend,
combination of shares, or other similar transaction shall be deemed to be a part
of the Restricted Stock and subject to the same conditions and restrictions
applicable thereto. The Committee may, in its sole discretion, require any
dividends paid on the Restricted Stock to be reinvested in shares of Stock,
which the Committee may, in its sole discretion, deem to be a part of the shares
of Restricted Stock and subject to the same conditions and restrictions
applicable thereto.

 

No adjustments are made for dividends, distributions, or other rights if the
applicable record date occurs before your certificate is issued (or an
appropriate book entry is made), except as described in the Plan.

 

Your Restricted Stock will be subject to the terms of any applicable agreement
of merger, liquidation, or reorganization in the event the Company is subject to
such corporate activity.

 

  

 

 

Forfeiture of Rights  

If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your unvested
shares of Restricted Stock, and with respect to those shares of Restricted Stock
vesting during the period commencing twelve (12) months prior to your
termination of Service with the Company due to taking actions in competition
with the Company, the right to cause a forfeiture of those vested shares of
Stock.

 

Unless otherwise specified in an employment or other written agreement between
the Company or any Affiliate and you, you take actions in competition with the
Company if you directly or indirectly, own, manage, operate, join, or control,
or participate in the ownership, management, operation, or control of, or are a
proprietor, director, officer, stockholder, member, partner, or an employee or
agent of, or a consultant to any business, firm, corporation, partnership, or
other entity which competes with any business in which the Company or any of its
Affiliates is engaged during your employment or other relationship with the
Company or its Affiliates or at the time of your termination of Service. Under
the prior sentence, ownership of less than one percent (1%) of the securities of
a public company shall not be treated as an action in competition with the
Company.

 

In addition, if you should take actions in violation or breach of or in conflict
with (i) an employment agreement, (ii) a non-competition agreement, (iii) an
agreement prohibiting solicitation of Employees or clients of the Company or an
Affiliate, (iv) a confidentiality obligation with respect to the Company or an
Affiliate, or (v) a Company policy or procedure, the Company has the right to
cause an immediate forfeiture of the gain, if any, you have realized under this
Agreement and your rights to this Grant, and the Grant will immediately expire.

      Clawback  

This Grant is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to (i) any Company “clawback” or
recoupment policy or (ii) any law, rule, or regulation that requires the
repayment by you to the Company of compensation paid by the Company to you in
the event that you fail to comply with, or violate, the terms or requirements of
such policy or law, rule, or regulation.

 

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct, or were grossly negligent in failing
to prevent the misconduct, you will reimburse the Company the amount of any
payment in settlement of this Grant earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the
Securities and Exchange Commission (whichever first occurred) of the financial
document that contained such material noncompliance.



      Applicable Law   This Agreement will be interpreted and enforced under the
laws of the State of New Jersey, other than any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.       The Plan

 

The text of the Plan is incorporated into the Agreement by reference.

 

Certain capitalized terms used in the Agreement are defined in the Plan and have
the meaning set forth in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Grant of Restricted Stock. Any prior agreements,
commitments, or negotiations concerning this Grant are superseded; except that
any written employment, consulting, confidentiality, non-solicitation, and/or
severance agreement between you and the Company or any Affiliate will supersede
this Agreement with respect to its subject matter.



 

  

 

 

Data Privacy  

To administer the Plan, the Company may process personal data about you. Such
data includes, but is not limited to, information provided in this Agreement and
any changes thereto, other appropriate personal and financial data about you,
such as your contact information and payroll information, and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

By accepting this Grant, you give explicit consent to the Company to process any
such personal data.



      Consent to Electronic Delivery   The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  By accepting this
Grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format.  If at any time you
would prefer to receive paper copies of these documents, as you are entitled to,
the Company would be pleased to provide copies.  Please contact the Company’s
Human Resources Department to request paper copies of these documents.      
Code Section 409A   The Grant is intended to be exempt from, or to comply with,
Code Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, this Agreement will be interpreted and administered to
be in compliance with Code Section 409A.  Notwithstanding anything to the
contrary in the Plan or this Agreement, neither the Company, its Affiliates, the
Board, nor the Committee will have any obligation to take any action to prevent
the assessment of any excise tax or penalty on you under Code Section 409A, and
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to you or to your estate or beneficiary by reason of any acceleration
of income or any additional tax (including any interest and penalties), asserted
by reason of the failure of the grant to satisfy the requirements of Code
Section 409A or otherwise asserted with respect to the Grant.

 

By signing the Agreement, you agree to all of the terms and conditions

described above and in the Plan.

 

  

 

 

EXHIBIT A

 

ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.       The name, address, and social security number of the undersigned
taxpayer is:

 

Name:    

Address:    

      Social Security No. :    

 

2.       Description of property with respect to which the election is being
made:

 

                    shares of common stock, no par value per share, of SB One
Bancorp, a New Jersey corporation, (the “Company”).

 

3.       The date on which the property was transferred is ____________ __,
20___.

 

4.       The taxable year to which this election relates is calendar year 20___.

 

5.       Nature of restrictions to which the property is subject:

 

The shares of common stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of common stock
are subject to forfeiture under the terms of the Agreement.

 

6.       The fair market value of the property at the time of transfer
(determined without regard to any lapse restriction) was $__________ per share,
for a total of $__________.

 

7.       The amount paid by the undersigned taxpayer for the property was
$__________.

 

8.       A copy of this statement has been furnished to the Company.

 

Dated: _____________, 20___

 

  Taxpayer’s Signature       Taxpayer’s Printed Name

 

  

 

 

PROCEDURES FOR MAKING ELECTION

UNDER INTERNAL REVENUE CODE SECTION 83(b)

 

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:1

 

1.       You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within thirty (30)
days after the Grant Date of your Restricted Stock.

 

2.       At the same time you file the election form with the IRS, you must also
give a copy of the election form to the Secretary of the Company.

 



 



1 Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.

 

  



